Exhibit 10.1

 

LOGO [g75271img001.jpg]

 

Raytheon 2001 Stock Plan

Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award Agreement (the “Agreement”) dated as of <DATE>
is by and between <NAME> (“you” or the “Recipient”) and Raytheon Company (the
“Company”). The Company hereby grants to Recipient an award of restricted stock
units (“Units”) with respect to its common stock, par value $0.01 per share (the
“Stock”), pursuant to the terms and conditions of the Raytheon 2001 Stock Plan
(as amended from time to time, the “Plan”) and on the following terms and
conditions:

 

1. Details of Award

 

The Company hereby awards to Recipient that number of Units set forth below,
each Unit representing the right to receive one share of Stock plus additional
cash payments in lieu of dividends as described in Section 4(B) below.

 

Recipient

   <NAME> Total Number of Restricted Stock Units (the “Award”)    <NUMBER>
Vesting Schedule (each period from the date hereof through the date indicated is
a “Vesting Period”):   

·     <DATE>  (# UNITS)

·     <DATE>  (# UNITS)

·     <DATE>   (# UNITS)

 

2. Effect of Termination of Employment

 

The Units corresponding to each Vesting Period shall vest, and restrictions on
those Units shall lapse, at the end of the respective Vesting Period so long as
Recipient remains an employee until the end of that Vesting Period. If Recipient
does not remain an employee until that time, Recipient will not be entitled to
any payment pursuant to this Award corresponding to that and later Vesting
Periods, except as set forth in Section 3 (a) through (c) below. If during the
Vesting Period Recipient ceases to be an employee of the Company or one of its
subsidiaries for any reason other than as set forth in Section 3 (a) through (c)
below, then Recipient shall cease to be entitled to delivery of any shares of
Stock in which Units are settled as to which the applicable restrictions have
not theretofore lapsed, and all rights in and to such shares, including any
prorated portion of the shares with respect to a partial year of employment, as
well as cash in lieu of dividends as described in Section 4B below, shall be
forfeited immediately after Recipient ceases to be an employee of the Company or
any subsidiary.

 

3. Effect of Death, Disability or Change in Corporate Control

 

The Units shall vest, and restrictions on the Units shall lapse, upon the
occurrence of any of the following events:

 

(a) your death;

 

(b) in accordance with the schedule set forth above in the event of (i) a
Medical Leave of Absence of at least one year or (ii) total disability as
evidenced by commencement and continuation for more than one year of benefits
under the Company’s Long Term Disability Plan (or if you are not a member,
meeting the conditions (other than membership) for benefits under the Long Term
Disability Plan) for more than one year; or



--------------------------------------------------------------------------------

(c) upon a Change in Corporate Control.

 

4. Settlement of the Award

 

  A. Issuance of Shares. Promptly following the vesting of Units, the Company
shall cause to be issued to you in book-entry form the number of shares of Stock
you have earned under this Award.

 

  B. Payment of Dividend Equivalents. You shall be entitled to receive a cash
payment in lieu of dividends upon the lapsing of restrictions on, and vesting
of, Units under this Award, if and to the extent that the Board of Directors
approves a dividend for all Company shareholders. The dividend equivalent amount
will be a cash payment based upon the number of Units vesting hereunder
multiplied by each quarterly per share dividend approved by the Board of
Directors of the Company (currently $.22 per share) multiplied by the number of
fiscal quarters during which you held Units prior to the lapsing of
restrictions. You will not be entitled to any cash payment in lieu of dividends
on Units or shares of Stock covered by this Award which are forfeited hereunder.
You are entitled to receive cash payments in lieu of dividends if and to the
extent that the Board of Directors continues to approve such dividends, and the
payment of cash in lieu of dividends hereunder is no guarantee that the Board of
Directors will continue to approve cash dividends and that you will continue to
receive cash in lieu of dividends in the future. After vesting of Units and
issuance of shares of Stock hereunder, you shall be entitled to receive a cash
dividend payment on your shares of Stock to the same extent that all
shareholders of the Company are entitled to receive such dividends.

 

 

5. Other Provisions

 

  A. Other Conditions of Plan Apply. This Award is subject to all of the
remaining terms and conditions of the Plan, including but not limited to the
provisions relieving the Company of any obligation to issue shares of Stock
until all applicable securities laws have been complied with and providing that
the grant of awards under the Plan, including this Award, will not interfere
with or limit in any way the company’s right to terminate your employment at any
time. The Plan is administered and interpreted by the Management Development and
Compensation Committee of the Board of Directors, whose determinations are final
and binding on all persons concerned.

 

  B. No Guaranty of Future Awards. This Award in no way guarantees you the right
to or expectation that you may receive similar awards with respect to any other
similar performance cycle or period which the Committee may, in its discretion,
establish and as to which the Committee may elect grant awards under the Plan.

 

  C. No Rights as Shareholder. You will not be considered a shareholder of the
Company with respect to the Units or the shares of Stock issuable upon vesting
of the Units or any dividend equivalent cash payment unless and until shares of
Stock are issued to you in book-entry form in payment of the Units. Therefore,
you have no right to vote the Units or to receive dividends with respect to such
Units.

 

  D. No Rights as Employee. This Award shall not be deemed to create a contract
or other promise of continued employment with the Company and shall not prohibit
or restrict the Company’s ability to terminate you at any time for any reason.

 

2



--------------------------------------------------------------------------------

  E. Restrictions on Transfer of Units. Until the lapse of the restrictions
applicable to any Units and the issuance of shares of Stock in payment therefor,
pursuant to these terms and conditions, such Units may not be sold, transferred,
pledged, exchanged, hypothecated or disposed of by you and shall not be subject
to execution, attachment or similar process.

 

  F. Taxes. Taxes may be assessed and/or withheld as required by law at
applicable federal, state and/or local (including non-U.S. jurisdictions) tax
rates with respect to Units, issuance of Shares and cash in lieu of dividends.

 

  F. Plan. All terms and conditions of the Plan are incorporated herein by
reference and constitute an integral part hereof. Any capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan.

 

  G. Notices. Notices required or permitted hereunder shall be in writing and
shall be delivered personally or by mail, postage prepaid, addressed to the
Office of the General Counsel of the Company, 870 Winter Street, Waltham,
Massachusetts 02451, and to you at your address as shown on the Company’s
payroll records, or to such other address as you by notice to the Company may
designate in writing from time to time.

 

  H. Governing Law. This Award shall be governed by, construed and administered
in accordance with applicable federal law; provided, however, that to the extent
not in conflict with federal law, this Award shall be governed by, construed and
administered in accordance with the laws of the State of Delaware, other than
its laws respecting choice of law.

 

  I. Counterparts. This Award may be executed in one or more counterparts all of
which together shall constitute but one instrument.

 

RAYTHEON COMPANY         By:  

/s/ William H. Swanson

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

            Signature of Recipient Title:   Chairman and CEO        

 

 

3